Case 1:18-cv-02581-GBD-DCF Document 125 Filed 03/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MOLLY COHEN,

 

Plaintiff, :
“against- 18 Civ. 2581 (GBD)

INTEGRATED PROJECT DELIVERY PARTNERS _ :
INC. and DAVID SILVERSTEIN, in his individual and:
professional capacities,

Defendants.

 

GEORGE B. DANIELS, United States District Judge:

The Court rules as follows on the parties’ motions in limine:

(1) Defendants’ motion to preclude Plaintiff from introducing evidence of the details of
Plaintiff's parents’ disabilities, including evidence regarding Plaintiffs father’s death,
is DENIED;

(2) Defendants’ unopposed motion to preclude Plaintiff from introducing evidence
regarding alleged emotional distress damages beyond her own testimony is

GRANTED;

 

(3) Defendants’ motion to preclude or limit Plaintiffs claim for back or front pay damages
due to Plaintiff's alleged failure to mitigate her damages is DENIED without prejudice
to renew at trial;

(4) Defendants’ motion to limit Plaintiff's claim for back or front pay damages to the
period ending on March 27, 2020, when Integrated Project Delivery Partners Inc.
(“IPD”) closed its business and laid off all employees, is GRANTED to the extent that

no employees have been rehired by IPD since that time;

 
Case 1:18-cv-02581-GBD-DCF Document 125 Filed 03/17/21 Page 2 of 2

(5) Defendants’ motion to preclude Plaintiffs claim for punitive damages is DENIED
without prejudice to renew at trial;

(6) Defendants’ motion to limit any potential award of combined punitive and emotional
distress damages to not exceed $50,000 is DENIED without prejudice to renew at trial;

(7) Plaintiff's motion to preclude Defendants from introducing evidence of Plaintiff's
performance as assessed by James Williams or questioning Williams regarding the
same is DENIED;

(8) Plaintiff's motion to preclude Defendants from introducing Plaintiff's December 21,
2017 draft email or questioning Plaintiff regarding the same is DENIED;

(9) Plaintiff's motion to preclude Defendants from introducing evidence of Defendant
David Silverstein’s mother’s vision impairment or questioning Silverstein regarding

the same is DENIED.

The Clerk of Court is directed to close the motions at ECF Nos. 78, 80, 82, and 84.

Dated: New York, New York
March 16, 2021
SO ORDERED.

£DRGE B. DANIELS
United States District Judge

 

 

 

 
